Exhibit 3
From: Khan, Saman <Saman.Khan@cdtfa.ca.gov>
Date: Wed, Feb 7, 2018 at 2:30 PM
Subject: California Department of Tax and Fee Administration
To: "bob@envelopes.com" <bob@envelopes.com>


Hello Mr. aaaa,



A follow up email was sent to you on 12/26/17 regarding filing of your past period liabilities,
and to see if you had any questions. Your account is delinquent for period(s): 3Q14-2Q17.

Electronic filing is the California Department of Tax and Fee Administration method for filing
your sales and use tax returns and making payments. Log into our website

at www.cdtfa.ca.gov to utilize our online services and become a registered user. The express
login code for your account is provided below. Please be aware

that interest continues to accrue on any unpaid tax due.

As an advisory, any delinquent tax amount is subject to penalty and interest. Relief from
penalty is possible if your failure to register and file timely

was due to reasonable cause. You may request relief from penalties.

Please file your returns online by February 08, 2018. Failure to file the required returns will
result in your account

being referred to our audit section for issuance of an estimated determination.



If you wish to go on a payment plan here is a link to apply for one:



https://www.cdtfa.ca.gov/services/#Overview




Please feel free to call or email me with your questions at any time. Your case has been
assigned to me now.
Past Period Liability for Account

Permit: SC OHB 103107481

Express Login Code: t922445j



Sincerely,



Saman khan

BTCS 1

California Department of Tax and Fee Administration

Out of State Office MIC: OH

3321 Power Inn Rd STE 130

Sacramento CA 95826

Phone: 916-227-6653

Fax: 916-227-6641

Email: saman.khan@cdtfa.ca.gov

www.cdtfa.ca.gov




The information contained in this e-mail is private, confidential, or legally privileged. It is
intended only for the use of the person(s) name herein as sender and recipients of the
communication. Any retention, display, dissemination, distribution, disclosure, publication or
copying of the contents of the attached message by individuals other than the sender or
recipient of the said communication is strictly prohibited. If you have received this e-mail
message in error, please immediately notify the sender (the California Department of Tax and
Fee Administration) by e-mail or at the sender's telephone number, then immediately delete this
e-mail. Persons who copy or disclose such confidential information are subject to applicable
legal penalties.



Any written advice is intended to provide general information regarding the application of the
tax and will not serve as a basis for relief of liability under Revenue and Taxation Code section
6596.
From: Fong, Liane <Liane.Fong@cdtfa.ca.gov>
Date: Thu, Jan 24, 2019 at x:xxPm
Subject: California Department of Tax and Fee Administration/ Case ID #693561
To: TIM@TIMOTHYNELSONCPA.COM <TIM@timothynelsoncpa.com>


In the process of applying for your California Sellers Permit, you have provided a start date of 02/15/19
for your sales and use tax account.

Under current law, you are considered the retailer of the inventory you sell through a fulfillment center
and other marketplaces and you are required to provide the CDTFA with an accurate start date that
reflects when your nexus in California first commenced. In accordance with the Revenue and Taxation
Code 6487, failure to comply may result in the necessary enforcement action including an audit and
issuance of deficiency determinations, the CDTFA can issue determinations for up to eight years when
issuing a Notice of Determination(billing) for an unreported period.

If you need to change your start to reflect when you first commence California nexus, please contact me
or our office at (916) 227-6600.

Enclosure:      Regulation 1684



Liane fong

California Department of Tax and Fee Administration

Out of State District Office

Phone: 916-227-6662| Fax: 916-227-6641

E: lfong@cdtfa.ca.gov | www.cdtfa.ca.gov
From: "Campbell, Nicole" <Nicole.Campbell@cdtfa.ca.gov>
Subject: California Department of Tax and Fee Administration
Date: July 13, 2018 at 5:44:36 PM MDT
To: "xxxxxxxxxxxxxxxxxxx


Dear Controller,

A instate audit was conducted showing xxxxxxxxxxxxxxxxxxxxxx making sales to California
customers. Please complete the attached California Nexus Questionnaire by Monday July 16,
2018. If you have any questions please contact me.

Thank you


Nicole Campbell
Business Taxes Representative
California Department of Tax and Fee Administration
3321 Power Inn Rd., Suite 130, Sacramento, CA 95826-3893
Ph: 916-227-2907 Fax: 916-227-6641
E-mail: Nicole.Campbell@cdtfa.ca.gov / www.cdfta.ca.gov




Any answer given is intended to provide general information regarding the application of tax based
on the information you have provided and will not serve for relief of liability under section 6596.

 please consider the environment before printing this e-mail

Notice: The information contained in this e-mail message is private, confidential, or legally privileged. It is intended ONLY for the
use of the person(s) specifically named herein as sender and recipient(s) of the communication. Any retention, display,
dissemination, distribution, disclosure, publication or copying of the contents of this message by individuals OTHER than the
sender or recipient of the said communication is strictly prohibited. If you have received this e-mail message in error, please
immediately notify the SENDER at sender’s e-mail address, then immediately delete the entire e-mail message, without copying
the message, and without disclosing its contents to any person other than the sender or recipient. Persons who copy or disclose
such confidential information are subject to applicable legal penalties.
Date: Thu, Jan 24, 2019 at 12:59 PM
Subject: California Department of Tax and Fee Administration -REDACTED REDACTED
To: xxxxxxxxxxxxxxxxxxxxxxx


Hello

This is a follow up email regarding delinquent returns for SilverHooks LLC. You have delinquent periods
from 2Q14 through 2Q17. Please file returns as soon as possible and let me know once they are
completed.

Here is a link to log into your account:

https://onlineservices.cdtfa.ca.gov/_/#1



Let me know if you have any questions.

Thank you



Saman Khan

Tax Compliance Specialist, Out-of-State Office

California Department of Tax and Fee Administration

3321 Power Inn Rd., Ste. 130, Sacramento, CA 95826

Phone: 916-227-6653 Fax: 916-227-6641



https://www.cdtfa.ca.gov/taxes-and-fees/survey-hawd.aspx




Thank You for Connecting with Us:
www.cdtfa.ca.gov




The information contained in this e-mail is private, confidential, or legally privileged. It is intended only
for the use of the person(s) name herein as sender and recipients of the communication. Any retention,
display, dissemination, distribution, disclosure, publication or copying of the contents of the attached
message by individuals other than the sender or recipient of the said communication is strictly
prohibited. If you have received this e-mail message in error, please immediately notify the sender (the
California Department of Tax and Fee Administration) by e-mail or at the sender's telephone number,
then immediately delete this e-mail. Persons who copy or disclose such confidential information are
subject to applicable legal penalties.



Any written advice is intended to provide general information regarding the application of the tax and
will not serve as a basis for relief of liability under Revenue and Taxation Code section 6596.
---------- Forwarded message ----------
From: Fowler, Lelania <Lelania.Fowler@cdtfa.ca.gov>
Date: Fri, Feb xx, 2018 at xxxxx
Subject: xxxxxxxxxxxxxxxxxxxxxxxx
To: "xxxxxxxxxxxxxxxxxxxxxxxxx


Dear xxxxxxxxxxxxxxxxx:



The California Department of Tax and Fee Administration (CDTFA) has issued your company
the permit

number listed above. Please refer to this number when corresponding with CDTFA.



Your company is required to file Sales and Use Tax returns on a Quarterly basis with a start date
of

9/5/2012. All sales of tangible personal property are retail sales and subject to tax, unless
supported by

documentation as being exempt. Electronic filing is the CDTFA’s method for filing your Sales
and Use Tax

returns and making payments. Publication 159, E-file Guide and other online services are
available on our

website, www.cdtfa.ca.gov.



You are required to file past due return(s) for the period(s) 3rd Quarter 2012 through 4th Quarter
2017 by

4/13/2018. I have attached BOE 504, A-B-C (XYZ letter) that can be used to contact your
customers to

determine if the sales were previously reported to the BOE. You should retain the completed
XYZ letters

and other documentation should it be requested at a later date.
As an advisory, any delinquent tax amount is subject to penalty and interest. You may request
relief from

penalties; however interest is mandatory and enforced on all delinquent tax due.



For additional information, please visit our website at www.cdtfa.ca.gov to obtain, California
Sales and Use

Tax laws, regulations, publications and procedures. If you have any questions, please contact me
at the

number or email listed below.




Lelania Fowler
Tax Technician III

California Department of Tax and Fees Administration

3321 Power Inn Rd., Ste. 210
Sacramento, CA 95826-3889

Phone: 916-227-6636 | Fax: 916-227-6641

E: Lelania.Fowler@cdtfa.ca.gov | www.cdtfa.ca.gov
